
	
		I
		111th CONGRESS
		1st Session
		H. R. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Manzullo (for
			 himself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals and businesses a temporary credit against income tax for the
		  purchase of certain vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Get America Moving Again Act of
			 2009.
		2.Temporary credit
			 for purchase of passenger vehicles
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 30D the following new section:
				
					30E.Temporary
				credit for purchase of passenger vehicles
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the purchase price of any qualified passenger vehicle placed in
				service by the taxpayer during the taxable year.
						(b)Maximum
				credit
							(1)New
				vehiclesIn the case of each qualified passenger vehicle the
				original use of which begins with the taxpayer, the credit allowed by
				subsection (a) shall not exceed—
								(A)$5,000 in the case
				of a vehicle placed in service before January 1, 2010, and
								(B)$2,500 in the case
				of a vehicle placed in service during 2010.
								(2)Used
				vehiclesIn the case of each qualified passenger vehicle the
				original use of which does not begin with the taxpayer, the credit allowed by
				subsection (a) shall not exceed—
								(A)$2,000 in the case
				of a vehicle placed in service before January 1, 2010, and
								(B)$1,000 in the case
				of a vehicle placed in service during 2010.
								(c)Limitation based
				on adjusted gross income
							(1)In
				generalIn the case of a natural person, the amount allowable as
				credit under this section (without regard to this subsection) for any taxable
				year shall be reduced (but not below zero) by the amount which bears the same
				ratio to the amount so allowable as—
								(A)the excess (if
				any) of—
									(i)the taxpayer's
				modified adjusted gross income for such taxable year, over
									(ii)$125,000
				($250,000 in the case of a joint return), bears to
									(B)$10,000.
								(2)Modified
				adjusted gross incomeFor purposes of paragraph (1), the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
							(d)Qualified
				passenger vehicleFor purposes of this section—
							(1)In
				generalThe term qualified passenger vehicle means
				any motor vehicle (as defined by section 30(c)(2)) if—
								(A)the model year of such vehicle is (at the
				time such vehicle is placed in service by the taxpayer) not more than 3 years
				earlier than the most recent model year of such vehicle which is available for
				purchase,
								(B)such vehicle is
				acquired for use by the taxpayer and not for resale,
								(C)the amount paid by
				the taxpayer for such vehicle does not exceed $50,000, and
								(D)such vehicle has a gross vehicle weight
				rating of not more than 8,500 pounds.
								(2)Determination of
				priceRules similar to the
				rules of sections 4002(d) and 4003(c) shall apply.
							(e)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this
				title, the credit allowed under subsection (a) for any taxable year (determined
				after application of paragraph (1)) shall be treated as a credit allowable
				under subpart A for such taxable year.
								(B)Limitation based
				on amount of tax In the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, and 30D) and section 27 for the taxable year.
									(f)Special
				rulesFor purposes of this section—
							(1)Basis
				reductionThe basis of any property for which is credit is
				allowed under this section shall be reduced by the amount of such
				credit.
							(2)Property used
				outside united states, etc., not qualifiedNo credit shall be allowed under subsection
				(a) with respect to any property referred to in section 50(b) or with respect
				to the portion of the cost of any property taken into account under section
				179.
							(g)Application of
				sectionThis section shall apply to vehicles placed in service
				after the date of the enactment of this section and before January 1,
				2011.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of section 26(a) of such Code
			 is amended by striking and 30D and inserting 30D, and
			 30E.
				(2)Subsection (a) of section 1016 of such Code
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent provided by section
				30E(f)(1).
						.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30D the following new
			 item:
					
						Sec. 30E. Temporary credit for
				purchase of passenger vehicles..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
